PER CURIAM.
Petitioner seeks review by way of cer-tiorari of an order of the trial court in a common law action dismissing its cause for improper venue. Although not raised by the parties, we must address ourselves to the question of our jurisdiction. Orders at *437common law relating to venue may be reviewed by interlocutory appeal, Florida Appellate Rule 4.2, 31 F.S.A. Thus, cer-tiorari does not lie, and a Petition for Writ of Certiorari may not be treated as an appeal. Mapoles v. Wilson, Fla.App.1960, 122 So.2d 249.
Finding that we do not have jurisdiction, the Petition for Writ of Certiorari is denied.
SHANNON, C. J., and KANNER and SMITH, JJ., concur.